Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, Devilbiss (US PGPub 20190356728), in view of Yi (US PGPub 20190012194), ard further In view of Kingatua (“Hyper Converged Infrastructure Guide’) failed to disclose of an apparatus to manage a virtual server rack, the apparatus comprising: a hardware manager to determine, based on 

Regarding Claim 1, the closest prior-art found, Devilbiss, Yi and Kingatua discloses of an apparatus to manage a virtual server rack, the apparatus comprising: a hardware manager to determine, based on hardware support information indicating performance characteristics and software version information, a drift analyzer to determine that the hardware resources assigned to a virtualized workload domain exceed resources requested for the virtualized workload domain based on changed performance capabilities that would result from upgrading the version of the platform software; and a rebalancer to reassign one or more of the hardware resources in response to an indication from the drift analyzer.

 Claim 11 is a product claim, similar to the claim 1, and claim 21 is a method claim, similar to the claim 1.
 Therefore, the prior-art, Devilbiss, Yi and Kingatua failed to teach the system of claim 1, the product of claim 11 and the method of claim 21. Therefore, claims 1-6, 8-16, 18-26 and 28-30 are allowed while claims 7, 17 and 27 are canceled. 
 
2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/JAE U JEON/Primary Examiner, Art Unit 2193